Citation Nr: 1818808	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-12 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1959.  The Veteran died in July 2012.  The appellant in this matter is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The Veteran was exposed to contaminated water when he was stationed at Camp Lejeune.

2.  The Veteran died in July 2012; the immediate cause of death was liver cancer.

3.  The fatal liver cancer was not etiologically related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for liver cancer have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1131, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA must notify the claimant of any information, including any medical or lay evidence, not previously provided to the VA that is necessary to substantiate the claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify, including the specific notice requirements for Dependency and Indemnity Compensation, was satisfied by the letter dated in November 2013.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (setting forth particularized notice requirements in a claim for Dependency and Indemnity Compensation).   

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  38 U.S.C. § 5103.  The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  

The November 2013 VA medical opinion was completed by a subject-matter expert who reviewed the Veteran's pertinent medical history and offered opinions supported by adequate rationale.  Therefore, the opinion is adequate for determining entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that no prejudice to the appellant will result from the adjudication of her claim in this Board decision.  The appellant has not identified any available, outstanding records that are relevant to the claim decided herein.  There is no indication that there exists any additional obtainable evidence that has a bearing on this case that has not been obtained.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103. 

II.  Service Connection

Legal Principles

A surviving spouse of a qualified Veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation (DIC).  38 U.S.C. § 1310; 38 C.F.R. § 3.312. 

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or contributory cause of death.  A service-connected disability is considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A service-connected disability is considered the contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  Id.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires: (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (i.e., a nexus) between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  

For a veteran to be entitled to the presumption of service connection under 38 C.F.R. § 3.307(a)(1)(7), he must have had no less than 30 days of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, and be diagnosed with any of the following eight diseases: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, Non-Hodgkin's lymphoma, or Parkinson's disease.  

Factual Background

A death certificate reflects that the Veteran died in July 2012.  It further reflects that the immediate cause of death was liver cancer, with onset six months prior to death.  The appellant is his surviving spouse. 

At the time of the Veteran's death, the Veteran was not service-connected for any disabilities.

The appellant contends that the Veteran's non service-connected liver cancer is subject to the presumption of service connection based on exposure to contaminated water during his time at Camp Lejeune. 

The relevant evidence of record consists of the Veteran's service treatment records (STRs), military personnel records (MPRs), post-service medical records, including a November 2013 medical opinion, as well as lay statements in support of the appellant's claim.

STRs are silent for any complaints of, treatment for, or diagnosis of liver cancer or associated symptomatology.

MPRs and STRs reflect that the Veteran was stationed at Camp Lejeune for most of the time period between July 1957 and October 1959.

Post-service treatment records indicate that the Veteran was diagnosed with cirrhosis of the liver, secondary to alcohol use, in June 2007.  A June 2011 treatment record noted that the Veteran reported not smoking, but he smelled of cigarettes because of he sold cigarettes and his wife smoked.  An April 2012 treatment note stated that the Veteran smoked one pack of cigarettes per day until the 1980s.  That note also stated that the Veteran may or may not have continued drinking alcohol.  Treatment records from June 2012 and July 2012 state that the Veteran's cirrhosis manifested in portal vein thrombosis, which could foreshadow a diagnosis of hepatocellular carcinoma, a type of liver cancer.  In July 2012, the Veteran was officially diagnosed with hepatocellular carcinoma.

In November 2013, a VA examiner reviewed the Veteran's records and opined that the Veteran's hepatocellular carcinoma was not related to his exposure to drinking water at Camp Lejeune.  The examiner stated that the main risk factors for hepatocellular carcinoma are Hepatitis B, Hepatitis C, alcohol with cirrhosis of the liver, and tobacco.  The examiner noted the Veteran's past alcoholism and tobacco use.  The examiner further stated that there is no association, not even limited and suggestive, between hepatocellular carcinoma and the solvents found in the drinking water at Camp Lejeune. 

Analysis

The appellant contends that the Veteran's current liver cancer was caused by exposure to contaminated drinking water that the Veteran consumed while stationed in Camp Lejeune.  As reflected by his service personnel records, the Veteran was stationed at Camp Lejeune for well over the statutory 30-day minimum requirement under 38 C.F.R. § 3.307(a)(7).  Therefore, the Board finds that the Veteran was exposed to contaminated water at Camp Lejeune.

The Board notes that the Veteran had an affirmative diagnosis of liver cancer.  Accordingly, the Veteran's liver cancer is presumed to be connected to service.  38 C.F.R. §§ 3.307(a)(7), 3.309(f) (2017).

The presumption of service-connection may be rebutted by "affirmative evidence to the contrary" that contains sound medical reasoning.  38 C.F.R. §§ 3.307(d), 3.309(f).

The appellant submits that the Veteran's liver cancer is connected to service due to the Camp Lejeune contaminated water, seemingly because of the aforementioned presumption.

The Board notes that lay persons such as the appellant are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran has liver cancer that is related to his active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in determining the etiology of liver cancer and the effects of the contaminated water at Camp Lejeune are issues that require the expertise of a medical professional.  Therefore, the appellant is not competent to provide an opinion on those issues.  While the appellant can report symptoms that the Veteran experienced, she does not have the necessary training to make medical opinions. 

The November 2013 VA examiner was a subject-matter expert with an expertise in the Camp Lejeune water contamination.  The examiner found that the type of liver cancer that the Veteran was diagnosed with, hepatocellular carcinoma, has not been associated with the contaminants found in the water at Camp Lejeune.  The examiner noted that the Veteran had a history of tobacco use and alcoholism with cirrhosis of the liver, both risk factors for hepatocellular carcinoma.

The November 2013 VA examiner based her opinion on an accurate understanding of the Veteran's medical history, addressing the Veteran's diagnoses, alcohol and tobacco use, and hospitalizations. The Board finds the VA examiner's opinion to be well-reasoned, and consistent with the Veteran's medical history, and therefore probative of the question of the etiology of the liver cancer.

The examiner's opinion is supported by treatment records, which indicate that the Veteran had a history of smoking and a diagnosis of cirrhosis of the liver.  Further, the Veteran's treating physicians noted in June 2012 and July 2012 that the portal vein thrombosis caused by the Veteran's cirrhosis could be foreshadowing a diagnosis of hepatocellular carcinoma.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that the preponderance of the evidence is against the appellant's claim of service connection for Veteran's cause of death.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim for service connection, that doctrine is not applicable.  See 38 U.S.C § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


